DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's arguments and amendments filed on 10/7/2021 have been acknowledged and entered.
Claims 1, and 3-17 are pending. 
Claims 16-17 are withdrawn.
No claims have been amended.
No new claims have been added.
Claims 2 and 18 have been canceled.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5 and 7-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/894638 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 16/894638 wholly anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 16/324843 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 16/324843 anticipates the instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as unpatentable over Skala et al (US 2012/0003136 A1) in view of Fu (CN103992786A).
Regarding claim 1, Skala discloses particles [0031] comprising a core template comprising a first material that may contain a pulverized carbonaceous material [0071] and may include a polymer which may be made from a polymer precursor [0090] [0188] and [0193] [0368] (which forms a ceramic matrix).  
Skala does not expressly teach coal dust.  However, Skala does teach pulverized carbonaceous material and Fu teaches coal powder (dust) is used in mixtures to provide ultra-low density ceramic proppants (p 2 of 7 and Derwent abstract) with increased strength (p3 of 7).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a proppant material such as coal dust of Fu as or in addition to the pulverized carbonaceous material of Skala to provide an ultra-low density high strength ceramic 
Regarding the limitation of “the coal dust and a polymer precursor that forms the polymer derived ceramic when pyrolyzed, being mixed together to form a mixture, the mixture material being pyrolyzed in a substantially non-oxidizing atmosphere and transforming into a ceramic matrix composite, wherein the coal dust of the core is preheated prior to being pyrolyzed in a substantially nonoxidizing atmosphere at a temperature no greater than 400 degrees centigrade to produce an in situ additive comprising carbon and organic compounds that vaporize and react when pyrolyzed in the presence of the polymer precursor that forms the polymer derived ceramic material” it is noted that ambient or room temperature may be considered less than 400˚C.  Additionally, Skala teaches a pre-heating during initial fluidization at 25 ˚C to 1000˚C overlapping the instant claimed range of less than 400˚C optionally in hydrogen, helium or nitrogen [0069] and [0070].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to pre-heat the materials during initial fluidization at a temperature between 25 ˚C to 1000˚C overlapping the instant claimed range of less than 400˚C in hydrogen, helium or nitrogen (a non-oxidizing atmosphere) which would result in the coal dust of Fu providing an in situ additive 
Regarding claim 3, Skala in view of Fu teaches all of the limitations of claim 1 as set forth above and further teaches a coating on the core material [0091] or [0234](substantially enclosing the core).
Regarding claim 4, Skala in view of Fu teaches all of the limitations of claim 3 and Skala further teaches whereby an outer surface (coating) may be comprised of the same material the core or a different material than the material of the core ( [0032], [0047], [0056] and [0188]).
Regarding claims 5, Skala in view of Fu teaches all of the limitations of claim 4.  Although Skala does not expressly teach the core as silicon oxycarbide, Skala teaches it may be a carbide and further teaches the proppant surface and thus the proppant (core) can comprise a ceramic material or an oxide thereof.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an oxide of silicon carbide (silicon oxycarbide) as the core ceramic material.
Regarding claim 6, Skala in view of Fu teaches all of the limitations of claim 5 and Skala further teaches whereby an outer surface (coating) may be comprised of the same material the core [0032], and [0047].
Regarding claim 7
Regarding claim 8, Skala in view of Fu teaches all of the limitations of claim 7 and Skala further teaches fully complete carbonization (no carbon after pyrolization [0075].  
Regarding claims 9 and 10, Skala in view of Fu teaches all of the limitations of claim 7 and Skala further teaches wherein the core comprises carbon chemically or physically bonded to the ceramic matrix with a ceramic of silicon carbide or an oxide of the ceramic such as silicon oxycarbide.
Regarding claims 11-13, Skala in view of Fu teaches all of the limitations of claim 3. Skala teaches the outer coating which is dried (to tacky) and then pyrolyzed [0090] to form a shell.  Although Skala does not expressly teach a second coating, however, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a second coating since a second coating is a mere duplication of parts that provides an expected benefit of providing a thicker shell.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).
Regarding claim 14, Skala in view of Fu teaches all of the limitations of claim 1 and Skala further teaches the diameter of the proppants can have any particle size and may be for instance from 1nm to 1cm [0191].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a particle diameter between 1nm and 1cm as taught by Skala overlapping the instant claimed particle diameter of 3-5µm to meet the needs of the particular application.  It has been held that obviousness exists where the claimed  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 15, Skala in view of Fu teaches all of the limitations of claim 1 and Skala further teaches wherein the proppants can comprise a single particle or multiple particles [0190] and also teaches the particles can be used to form materials that harder [0233].  

Response to Arguments
Applicant's arguments filed 10/7/2021 have been fully considered but not persuasive.  Applicant argues that Skala does not use coal dust and Fu uses coal dust with a different process.  In response to Applicant’s argument against Fu, the process of Fu is not relevant as the process is not cited.  Applicant argues surprising and unexpected results realized with coal dust processed as suggested but does not provide the surprising and unexpected results and does not explain what has occurred that is unexpected over the closest prior art of record.  Therefore, the argument is not persuasive.  Applicant argues that the recitation “any other material reduced to elemental carbon or that can be reduced to elemental carbon” in Skala in [0071] teaches that the coal dust must be heated to greater than 400 degrees C and thus teaches away from the product because no matter what is done to the carbon after this process, doesn't matter as all of the volatile organic compounds are driven off.  In response to Applicant’s argument, the office action clearly states “Skala does teach pulverized carbonaceous material and Fu expressly teaches coal powder (dust) is used 
Applicant argues that no person having ordinary skill in the art would have any teaching or suggestion to process the coal dust, prior to pyrolyzation, " ... in a substantially non-oxidizing atmosphere at a temperature no greater than 400 degrees centigrade to produce an in situ additive comprising carbon and organic compounds that vaporize and react when pyrolyzed in the presence of the polymer precursor that forms the polymer derived ceramic material,".  However, as indicated previously, Applicant’s temperature range includes room temperature and thus Applicant’s arguments regarding temperature are not convincing.
It is further noted that although these process limitations have been given weight, they are not positively recited in the claims because the claim recites “when pyrolyzed” and the preheating step is predicated on the presence of the pyrolization step and is thus not positively recited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784